TITUS, District Judge.
I concur in the excellent opinion for the Court by Judge Niemeyer, but write separately to express concerns about the current, unsatisfactory state of the law on claims of political gerrymandering.
Count 7 of the Complaint alleges that five of the congressional districts were politically gerrymandered in violation of the Fourteenth Amendment and are the result of “gross partisan gerrymanders, which violate the United States Constitution’s Fourteenth Amendment equal protection guarantee by fragmenting cohesive communities of interest and political subdivisions between districts in support of no legitimate, consistently applied state policy.” Compl. ¶78. Count 7 goes on to allege that “[n]o legitimate consistently applied state policy is supported or furthered by these plans’ needless division of these communities.” Id. ¶ 79.
In their papers and in oral argument before the Court, however, the Plaintiffs premised their claim of political gerrymandering on allegedly improper racial motivations in the drawing of the congressional district boundary lines, and eschewed the more general allegations in the Complaint of a partisan gerrymander. Since the Plaintiffs’ claims are tethered to a claim of racial animus in the drawing of congressional district boundaries, and because the Court has found that claim wanting, it is difficult for the Court to address the more *905basic question of whether Maryland has engaged in improper partisan gerrymandering in its recently adopted congressional districting plan.
Had the Plaintiffs pressed the issue, they would, of course, have run headlong into the confusing, at best, nature of the decisional law on this subject by the Supreme Court. At least four members of the Court in Vieth v. Jubelirer, 541 U.S. 267, 124 S.Ct. 1769, 158 L.Ed.2d 546 (2004) would have eliminated entirely the justiciability of political gerrymandering claims. Vieth was only decided by the concurrence of Justice Kennedy in the result, but he would not join in abandoning justiciability of such claims. The inability of the Supreme Court to agree upon a standard for evaluating claims of partisan gerrymandering is chronicled in the plurality opinion of Justice Scalia in Vieth, and as yet, a discernable standard has not been developed and approved by the Supreme Court.
This is a tragic and unfortunate circumstance. Never before has the United States seen such deep political divisions as exist today, and while the courts are struggling in their efforts to find a standard, the fires of excessive partisanship are burning and our national government is encountering deadlock as never before. In his concurrence in Vieth, Justice Kennedy invited the formulation of standards, and for the sake of the country, one should be developed lest the extreme political divisions plaguing this country continue.
While a claim of political gerrymandering, untethered to a claim of racial discrimination, was not pursued by the Plaintiffs, it is clear that the plan adopted by the General Assembly of Maryland is, by any reasonable standard, a blatant political gerrymander. If the claim had been pressed by the Plaintiffs and an acceptable standard existed for judging it, I would not have hesitated to strike down the Maryland plan. The question, however, is on the basis of what standard?
It is clear that partisan considerations in the development of reapportionment plans are something that will not go away and, standing alone, cannot serve as a basis for striking down a reapportionment plan. The question, as posed by Justice Kennedy, is whether, in a given case, “de facto incorporation of partisan classifications burdens rights of fair and effective representation (and so establishes the classification as unrelated to the aims of apportionment and thus is used in an impermissible fashion”) Id. at 312, 124 S.Ct. 1769 (Kennedy, J., concurring). In determining whether the rights to fair and effective representation have been impacted by a reapportionment plan, Justice Kennedy noted that First Amendment concerns may be appropriate for consideration, especially “where an apportionment has the purpose and effect of burdening a group of voters’ representational rights.” Id. at 314, 124 S.Ct. 1769.
I would suggest that the focus of the inquiry should steer away from whether partisan interests have been advanced or suppressed, and focus instead on communities and whether the voters in these communities have seen their right to fair and effective representation compromised by having their community of interests ignored. I realize, of course, that during the redistricting process partisan considerations and incumbency protection inevitably play a role, but the blatant actions taken here demonstrate to me an impermissible political gerrymandering that “crossed the line.”
Two perfect examples are found in the plan before this Court: the sixth and third districts. First, it is not a well-kept secret that the plan for the sixth congressional district was developed for the purpose of disadvantaging an incumbent Republican *906legislator and, as previously noted, that is insufficient, standing alone, to strike down a gerrymander. However, when creating a legislative district for such a purpose, community interests simply cannot be completely disregarded as they were in the case of this district.
Prior to the reapportionment, the sixth district consisted of predominately mountain, rural, farming or low density suburban communities that had a broad commonality of interests. The new district dramatically differs from the old in that several hundred thousand residents of far more densely populated Montgomery County were added to the district, in the process fracturing Montgomery County into three separate congressional districts. The result is to create a district in which any commonality of community interests has been shattered.
Citizens of Garrett County are at a higher altitude, have a different climate, root for different sports teams, and read different newspapers than their counterparts in Montgomery County. As a result, the interests of two widely diverse regions of the state are paired, and both are compromised in their right to fair and effective representation. Those who have an interest in farming, mining, tourism, paper production, and the hunting of bears, are paired with voters who abhor the hunting of bears and do not know what a coal mine or paper mill even looks like. Both of their interests thus have been compromised.
The shape of congressional district three is almost impossible to describe. It includes a snippet of Baltimore City, portions of Baltimore County, a small segment of Montgomery County, a large chunk of Anne Arundel County, and an isolated ' snippet that includes Annapolis that is detached from the rest of the district and can only be reached by water. To suggest that there is a community of interest between residents of Brookeville in Montgomery County, Owings Mills in Baltimore County, and Annapolis in Anne Arundel County is absurd. One reason for this Rorschach-like eyesore is the fact that the incumbent Congressman lives in Baltimore County, but still “wanted to continue to represent the capital city Annapolis.” Pis.’ Resp. to Defs.’ Mot. to Dismiss or for Summ. J., Ex. 16, Decl. of Prof. Eberly ¶ 34 (quoting Maryland State President Thomas V. Mike Miller, Jr.).
As has already been chronicled by Justice Scalia in his opinion in Vieth, numerous standards have been proposed, and rejected, by the Supreme Court. And, while congressional district three would probably be a prime candidate for the “I know it when I see it” test,6 that test has already been rejected by the Supreme Court.
There are, however, fairly neutral and objective standards that could and should be considered for adoption by the Supreme Court. Had a claim of partisan gerrymandering been pursued in this case, untethered to a claim of racial discrimination, I believe that a finding of political gerrymandering could have been made applying a rational standard that could be utilized in future cases. In my judgment, the question of whether political considerations played a role is both irrelevant and naive. Politics will always play a role in the establishment of congressional boundaries. The real question is whether those considerations “though generally permissible, were applied in an invidious manner or in a way *907unrelated to any legitimate legislative objective” so as to interfere with the right of fair and effective representation. Vieth, 541 U.S. at 307, 124 S.Ct. 1769 (Kennedy, J., concurring). In other words, did “polities” go too far?
In resolving that question, a number of benchmarks should be considered similar to those that are already contained in Maryland’s Constitution in Article III, Section 4, pertaining to reapportionment of the state legislature. Those criteria clearly were not applied in this case, and had they been, it would be difficult to conceive how the plan adopted by the General Assembly could have passed muster under the State’s own Constitution. Maryland’s Constitution sets forth reasonable and objective standards for reapportionment of the General Assembly, including substantial equality of population, compactness, contiguity and giving due regard to natural boundaries and the boundaries of political subdivisions.
When voters go to the polls to elect a representative to the national legislature, their rights to fair and effective representation are compromised when they are jumbled together with persons with whom they have little, if any, community of interest. Had Maryland’s own constitutional standards for reapportionment of the General Assembly been applied, we would likely not be in the unfortunate situation we are in today.
What I would propose for consideration in future cases is a burden-shifting process similar to that embraced in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Where a partisan political gerrymander is alleged and the Plaintiff demonstrates that the districts chosen have been drawn with substantial disregard of political boundaries or natural boundaries, or are not compact, and the result has been the separation of identifiable communities, there should be a presumption that the right to fair and effective representation has been violated. The burden would then shift to the state to demonstrate a compelling governmental interest (other than incumbent protection or endangerment) that supports the boundaries chosen based on a legitimate public policy.
Had such a test been available to this Court and had the Plaintiffs pressed their claim of a partisan gerrymander separate and distinct from racial discrimination, I would have invalidated the redistricting plan without hesitation. Unfortunately that is not a choice available to this Court because we have neither a ship for the voyage nor a compass to guide us.
WILLIAMS, District Judge.
Athough I join the Court’s comprehensive and well-reasoned opinion, I write separately to articulate my own views in reference to these sensitive and politically charged issues. This action — brought by nine African-American voters against a state plan favoring Democrats — fostered a unique and complex coalition of interests. It was this strange and oft-contradictory interplay of interests that ultimately toppled Plaintiffs’ racial and partisan gerrymandering claims. Athough my friend and respected colleague in his concurring opinion voiced concern at what he terms a “blatant political gerrymander,” I emphasize that the Court, upon finding that the map withstood constitutional scrutiny, properly employed its judicial restraint in upholding the State Plan in its entirety.
I. “No Representation Without Population Act” (Counts 3, 4, and 6)
As indicated by the majority, Plaintiffs’ claim that the “No Representation Without Population Act” intentionally discriminates against African-Americans in violation of *908the Fourteenth or Fifteenth Amendment can be summarily disposed with.7
From the outset, Plaintiffs struggled in making any sort of intentional discrimination claim since a significant portion of the legislative and community leaders advocating in favor of the State Plan were African-Americans. Several African-American politicians and community members testified in favor of the State Plan, including: Prince George’s County Executive Rushern Baker, Montgomery County Executive Isiah Leggett, and Baltimore May- or Stephanie Rawlings Blake. The Black Legislative Caucus proposed two redistricting plans, neither of which called for the three majority African-American districts proposed by Plaintiffs. Eight out of nine African-American senators and 31 of 34 African-American delegates voted for the State Plan. In fact, Defendants contended during the hearing that the very Chair of the legislative redistricting committee was African-American, as were a substantial portion of the individuals on that committee. It was represented at the hearing that even Representative Donna Edwards, initially a vocal dissident of the State Plan on racial grounds, has now voiced her support.
As indicated by the majority, this Court refuses to entertain Plaintiffs’ supposition that all of these individuals — leaders in the African-American community — were somehow bamboozled into promoting a state plan infected by invidious discrimination. Plaintiffs have produced no other evidence from which the Court could infer that traditional districting principals were subordinated to racial considerations.
Plaintiffs have shown no evidence, and in fact do not even allege in Count IV, that the “No Representation Without Population Act” has a discriminatory purpose. Nor would Plaintiffs succeed in such a claim; the legislative history of the Act reveals that it was heralded as a civil rights bill focused on eradicating “prison-based gerrymandering.” I found particularly impressive and persuasive Howard University School of Law’s amicus brief on the matter. The Howard Amicus provided a thorough account of the promulgation and purpose of the Act, emphasizing that the Act received the full support and advocacy of the NAACP of Maryland, the ACLU of Maryland, and the Legislative Black Caucus of Maryland. Given Plaintiffs’ failure to plead or prove a discriminatory purpose or invidious discrimination in the promulgation of the law, Plaintiffs’ claims fail to meet even the threshold showing required by Washington v. Davis, 426 U.S. 229, 239, 96 S.Ct. 2040, 48 L.Ed.2d 597 (1976). Although I decline to reach the issue of discriminatory effect here, the Howard Amicus has persuasively demonstrated that the Act empowers all voters, including African-Americans, by counteracting dilution of votes and better aligning districts with the interests of their voting constituents.
I find especially thorough the majority’s analysis of Plaintiffs’ Article I, Section 2 claim with regard to the “No Representation Without Population Act” and address it no further here.
II. Political or Partisan Gerrymandering (Count 7)
One of the most striking aspects of Plaintiffs’ partisan gerrymander claim is *909its strange alliance between African-American voters and Republican officials. Plaintiffs allege that Maryland’s redistricting plan diminishes Republican influence by reducing Republican-held congressional seats from two to one.
Although Plaintiffs never specify their political affiliation, the pleadings, briefs, and record contain all the trappings that would lead one to plausibly conclude that Plaintiffs are Democrats. Plaintiffs themselves proclaim, “African-Americans are the most reliable Democratic voting bloc ...” (Doc. 16 at 22). Furthermore, Plaintiffs detail the State’s purported plot to move politically cohesive African-American voters to the Sixth District— currently a Republican-controlled seat — to secure seats for White Democrats. This conjecture presumes that Plaintiffs, and the African-Americans on whose behalf they speak, are dependable Democrats. This atypical dynamic — where the plaintiffs argue a plan benefiting their party constitutes unconstitutional political gerrymandering — differs from other partisan gerrymander claims. See, e.g., Vieth v. Jubelirer, 541 U.S. 267, 124 S.Ct. 1769, 158 L.Ed.2d 546 (2004); Davis v. Bandemer, 478 U.S. 109, 106 S.Ct. 2797, 92 L.Ed.2d 85 (1986).
Setting aside this fusion of unexpected bedfellows, I agree with the Court’s opinion that Plaintiffs inability to articulate a justiciable standard for constitutionality defeats their political gerrymander claim. In fact, Plaintiffs’ proposed standard — incorporating an intentional invidious racial component — mirrors previous standards already rejected by the Supreme Court. See Vieth, 541 U.S. at 286, 292-95, 124 S.Ct. 1769 (rejecting both appellants’ and Justice Stevens’s proposed standards because racial and political gerrymandering are not analogous).
While the concurring opinion of my respected colleague Judge Titus characterizes the State Plan as a blatant political gerrymander, I take a different view. It is important to bear in mind that the Supreme Court has recognized that politics is an inherent part of any redistricting plan, and that partisan gerrymandering is unconstitutional only when it is so excessive as to violate the Fourteenth Amendment. Here, the evidence was too scarce to confidently assert that Maryland’s redistricting plan constituted patently unconstitutional political gerrymandering.
Taking into account the enormous challenge of crafting an acceptable standard, it is unclear that the standard proposed in my colleague’s concurrence would be acceptable to the Court. First, the concurring opinion focus on the preservation of particular communities is not a requirement found in the Constitution, pertinent statutes, or applicable precedents.8 Nevertheless, the Court has rejected standards that “are not discernible in the Constitution” and have “no relation to Constitutional harms” See Vieth, 541 U.S. at 295, 124 S.Ct. 1769. Second, the Vieth plurality rejected Justice Souter’s proposal requiring a five-step prima facie showing by the plaintiffs, which the state would then rebut with evidence of a legitimate governmental interest. According to the plurality, each of the findings required by the prima facie test was overly vague and immeasurable. See Vieth, 541 U.S. at 295-97, 124 S.Ct. 1769. (“What is a lower court to do when, as will often be the case, the district adheres to some traditional criteria but not others?”). One *910of Justice Souter’s requirements for establishing a prima facie case was the state paid little or no heed to traditional districting principles, such as those advocated by the concurring opinion (i.e. disregard of political boundaries or natural boundaries, separation of identifiable communities). Moreover, this standard requires the state to demonstrate a government interest aside from incumbent protection. However, the Supreme Court has determined that incumbent protection is a legitimate consideration when creating redistricting plans.
Finally, it bears emphasis that this Court correctly declined Plaintiffs’ invitation to tinker with the State Plan. Throughout this action, Plaintiffs’ contentions have revealed a complex interplay of racial and partisan interests; interweaving, sometimes inextricably, fully justiciable issues with matters best left to the legislature. Upon determining that the perceived infirmities in the State Plan withstood constitutional scrutiny, my inquiry ended.
Certainly the district lines could have legitimately been drawn in a thousand different and perhaps more coherent ways that would have been more amenable to Plaintiffs, the community, or this Court. These redistricting decisions necessarily involve a sensitive and often complex array of value judgments. When entering this political thicket, one is confronted by the plethora of conflicting interests at play and quickly realizes that it is a zero sum game; the promotion of one legitimate interest inures to the detriment of others. Given the State Plan before this Court and the current state of the case law on political gerrymandering claims, I emphasize that this Court reached the proper outcome in upholding the State Plan in its entirety, rather than unfettering its judicial restraint by directing legislative revisions. In my view, the State Plan and its partisan line-drawing are the product of sensitive political choices and compromises best vested in the legislature’s wise discretion.
For all of these reasons, I join in the opinion and judgment of the Court.

ORDER

Upon consideration of Plaintiffs’ Motion for Preliminary Injunction, Doc. No. 13, Defendants’ Motion to Dismiss for Failure to State a Claim, Doc. No. 14, Defendants’ Motion to Dismiss or for Summary Judgment, Doc. Nos. 33, 35, it is, for the reasons stated in the accompanying Opinion of the Three Judge Court, this 23rd day of December, 2011, by the
ORDERED, that Plaintiffs’ Motion for Preliminary Injunction, Doc. No. 13, is DENIED; and it is further
ORDERED, that Defendants’ Motion to Dismiss for Failure to State a Claim, Doc. No. 14, is DENIED; and it is further
ORDERED, that Defendants’ Motion to Dismiss is DENIED and Defendants’ alternative Motion for Summary Judgment, Doc. Nos. 33, 35, is GRANTED; and it is further
ORDERED, that Defendants’ Motion for Leave to Exceed Page Limit, Doc. No. 34, is GRANTED; and it is further
ORDERED, that the Howard University School of Law Civil Rights Clinic, et al., Motion for Leave to File an Amicus Curiae Brief, Doc. No. 31, is GRANTED; and it is further
ORDERED, that the Second Corrected Motion to Appear Pro Hoc Vice for Dale Ho, Doc. No. 46, is GRANTED
ORDERED, that Plaintiffs’ Motion for Leave to File Post Trial Brief, Doe. No. 53, is GRANTED; and it is further
ORDERED, that judgment for costs be entered for Defendants; and it is further
*911ORDERED, that the Clerk is directed to close the case

. See Jacobellis v. Ohio, 378 U.S. 184, 197, 84 S.Ct. 1676, 12 L.Ed.2d 793 (1964) (Potter, J., concurring).


. While Plaintiffs initially premised their intentional discrimination claims on both the Fourteenth and Fifteenth Amendments, they conceded at the hearing that their Fifteenth Amendment claim holds little weight under current jurisprudence. Post-Gomillion v. Lightfoot, 364 U.S. 339, 81 S.Ct. 125, 5 L.Ed.2d 110 (1960), the Supreme Court has consistently focused on the Fourteenth Amendment as the proper vehicle for resolution of intentional discrimination claims.


. Although communities of interest is one factor that a legislature may consider in redistricting, no provision of the Constitution or federal law requires states to preserve particular communities when redistricting.